DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a series of steps or acts to be performed but do not recite a statutory “process” under 35 USC 101 in that it is neither tied to a particular machine or apparatus, nor transforms underlying subject matter (such as an article or material) to a different state or thing.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukai (US 2020/0013389 A1).
As to claims 1, 10-11, Ukai discloses an information processing apparatus comprising: 
a first detector that detects, from audio data in which speech of each person in a group composed of a plurality of persons has been recorded, each utterance made during the speech (speech recognizer 11 receives speech information transmitted from sound pickup equipment 30, para. 0033); 
a textualization device that converts contents of each utterance detected by the first detector into text (speech recognizer 11 converts the speech information into text data, para. 0033); 
a second detector that detects a predetermined keyword included in each utterance on the basis of text data obtained through textualization by the textualization device (keywords stored in advance in the keyword database 45 are recognized in the string of words, para. 0051); 
a display device (display equipment 60, para. 0062); and 
a display controller that causes the display device to display the predetermined keyword detected by the second detector (display image generator 16 generates a display image to be displayed on the display equipment 60 to indicate important words, para. 0058, including keywords, see Fig. 6).
As to claim 3, Ukai discloses: further comprising a classifier that classifies the predetermined keyword detected by the second detector into a predetermined type (a word and word’s synonyms are classified into a specific group, para. 0079), wherein the display controller causes the display device to display a type for which the sum of detection counts of respective keywords belonging to the type is equal to or greater than a predetermined second value and the keywords belonging to the type (the sum of appearances of a word and its synonyms is 
As to claim 4, Ukai discloses: further comprising an extractor that extracts a word other than the predetermined keyword from the text data (a word uttered within a predetermined period of time of a keyword may be considered as an important word, para. 0052), wherein the display controller causes the display device to display a word having detection counts equal to or greater than a predetermined third value from among the word extracted by the extractor (importance level of a word is calculated based on appearance count, para. 0091-0093; top ten important words are displayed, para. 0103).
As to claim 5, Ukai discloses: wherein the display controller causes the display device to display the word extracted by the extractor and having detection counts equal to or greater than the predetermined third value in a different display form from a display form of other keywords (important words are displayed in different fonts and colors, para. 0106).
As to claim 7, Ukai discloses: wherein the display controller causes the display device to display the detected keyword through visual representation using a tag cloud and to display the keyword such that a keyword is displayed larger as detection counts increase and a keyword having a largest detection count is displayed in a largest size (Fig. 6, importance levels of each keyword are indicated by font size, e.g. high importance keyword “MICROPHONE” is displayed in the largest font, para. 0105-0106).
As to claim 8, Ukai discloses: wherein the display controller sets different display positions on a display screen of the display device for the respective predetermined keywords and causes the display device to display the respective predetermined keywords (Fig. 6, keywords are displayed at different positions within the tag cloud).
As to claim 12, Ukai discloses: 

the control device further functions as a controller that stores the audio data in association with the identification information when the electronic signals are input to the audio input device (Fig. 7, keywords uttered are associated with the conference group, Fig. 7), and 
the display controller causes the display device to display the predetermined keyword detected by the second detector for each group (conference information is displayed along with associated keywords, Fig. 7, para. 0108-0109).
Claim(s) 1, 2, 7, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtel (US 2011/0125501 A1).
As to claims 1, 10-11, Holtel discloses an information processing apparatus (device 30) comprising: 
a first detector that detects, from audio data in which speech of each person in a group composed of a plurality of persons has been recorded, each utterance made during the speech (comparator unit 41 receives voice data 25 of a conversation between at least two participants, para. 0011-0012, 0042-0045); 
a textualization device that converts contents of each utterance detected by the first detector into text (means for automatic voice recognition 50 converts voice data 25 into text data 51, para. 0045); 
a second detector that detects a predetermined keyword included in each utterance on the basis of text data obtained through textualization by the textualization device (within comparator unit 41, text data 51 are continuously compared with given keywords, and matching keywords are extracted into a data file of comparison results, para. 0045); 
a display device (display 11, para. 0047); and 

As to claim 2, Holtel discloses: wherein the display controller causes the display device to display a keyword having detection counts equal to or greater than a predetermined first value from among the predetermined keyword detected by the second detector (comparison results are displayed based on the occurrence of a given keywords, para. 0045-0046, which inherently includes at least a predetermined first value of one).
As to claim 7, Holtel discloses: wherein the display controller causes the display device to display the detected keyword through visual representation using a tag cloud and to display the keyword such that a keyword is displayed larger as detection counts increase and a keyword having a largest detection count is displayed in a largest size (comparison results are graphically presented by use of a call tag cloud, a cloud of keywords with the frequency of each keyword indicated by the size or visual style of the keywords, para. 0027).
As to claim 8, Holtel discloses: wherein the display controller sets different display positions on a display screen of the display device for the respective predetermined keywords and causes the display device to display the respective predetermined keywords (comparison results are graphically presented by use of a call tag cloud, para. 0027).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai in view of Jain et al. (US 2016/0299955 A1, “Jain”).
Ukai discloses: wherein a plurality of keywords are provided as the predetermined keyword (keywords stored in advance in the keyword database 45, para. 0051), predetermined points are set for each of the keywords each detection time (points are calculated based on the number of utterance times, para. 0094), and the display controller sums the points according to the number of times of detection of each keyword (para. 0094), and displaying each keyword in a tag cloud in different font sizes according to point value (Fig. 6, para. 0103-0106), but differs from claim 6 in that it does not teach displaying each keyword along with the points. 
Jain teaches displaying frequency of occurring keywords in the form of table with each keyword along with the frequency count as an alternative to displaying in the form of a cloud (Figs. 8A, 8B, para. 0063-0064).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ukai with the above teaching of Jain in order to display the results in a more detailed format.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukai in view of Parker et al. (US 2015/0019569 A1, “Parker”).
Ukai discloses: a pointer that designates a position on the display screen of the display device (mouse input, para. 0110), but differs from claim 9 in that it does not disclose: wherein the display controller further causes the display device to display additional information associated with a keyword displayed at the position designated by the pointer.
Parker teaches displaying the number of occurrences of a selected word in a popup when a user selects a word in a tag cloud graphic by clicking, hovering, etc. (para. 0161).  It .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morisaki (US 2011/0264444 A1) teach a keyword display system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Stella L. Woo/            Primary Examiner, Art Unit 2652